This was appealed separately, but submitted with the case of P.A. Blackford, Executor of the Last Will and Testament of Alexander Coleman, deceased, Appellee v. Dorr Anderson et al., Defendants-Appellants, and Lee County et al., Defendants-Appellees, 226 Iowa 1138, 286 N.W. 735. As stated in the opinion in that case, the decision therein rules and is determinative of the decision in this case.
The judgment and decree appealed from herein is therefore affirmed in all of its provisions. — Affirmed.
HAMILTON, and SAGER, STIGER, OLIVER, MILLER, and HALE, JJ., concur.
  MITCHELL, C.J., concurs in result. *Page 1178